Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 11/09/2021, PROSECUTION IS HEREBY REOPENED. A new ground  set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Patrick Assouad/               Supervisory Patent Examiner, Art Unit 2858                                                                                                                                                                                         

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claim 11, the initial use of the phrase “sinusoidal electric signal” is recited as “electric signal” in lines 8 and 9 of the claim. Amend the claim to ensure consistent recitation of the limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foster (US PAT 2,677,804).
(Figure 1 of Foster is provided below with annotations)

    PNG
    media_image1.png
    552
    619
    media_image1.png
    Greyscale

With respect to claim 11,  Foster discloses a self-test circuit (See the circuit disclosed in figure 1 of Foster) comprising: input circuitry (See [1] in figure 1 of Foster); testing circuitry (See [O] in figure 1 of Foster); and a circuit to be tested (See the circuit surrounded by the annotated rectangle in figure 1 of Foster) coupled between the input circuitry (See [1] in figure 1 of Foster) and the testing circuitry (See [O] in figure 1 of Foster), the circuit to be tested comprising a piezoelectric crystal (See any one of the elements [5], [6] or [7] in figure 1 of Foster) and a filter (See the RC filter shown in figure 1 of Foster); wherein the input circuitry is configured to generate a predefined sinusoidal electric signal (See the sweeping oscillator [1] in figure 1 of Foster) and to pass the sinusoidal electric signal through the piezoelectric crystal and the filter (See the arrangement of elements [5], [6] or [7] with the RC filter shown in figure 1 of Foster), and wherein the testing circuitry is configured to analyze the electric signal .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanks et al. (US PAT 5,447,051), hereinafter Hanks [PREVIOUSLY CITED], in view of Pringle, Jr. et al. (US PAT 6,292,002), hereinafter Pringle [PREVIOUSLY CITED].

With respect to claims 1 and 8, Hanks discloses a self-test circuit comprising: input circuitry (See [8] in figure 7 of Hanks); testing circuitry (See [10] in figure 7 of Hanks); and a circuit to be tested coupled between the input circuitry and the testing circuitry (See [7] in figure 7 of Hanks) and comprising a piezoelectric crystal (See [7a] in figure 7 of Hanks); wherein the input circuitry is configured 
With respect to claim 2, the combination of Hanks and Pringle discloses the self-test circuit of claim 1, wherein the circuit to be tested further comprises at least one of a low-pass, bandpass, and a high-pass filter circuit (See Col. 3, lines 13-34 of Pringle).
With respect to claim 3, the combination of Hanks and Pringle discloses the self-test circuit of claim 1, wherein the testing circuitry is configured to perform signal amplitude or frequency assessments on the electric signal (See the abstract of Pringle).
With respect to claim 5, the combination of Hanks and Pringle discloses the self-test circuit of claim 1, wherein the input circuitry is configured to generate the at least one electric signal with a frequency greater than 0 Hz and less than a resonant frequency of the piezoelectric crystal (See the frequencies between 98.5MHz-100MHz in figure 8 of Pringle).
With respect to claim 6, the combination of Hanks and Pringle discloses the self-test circuit of claim 1, wherein the input circuitry comprises a digital signal processor configured to generate a predefined digital signal and to convert the digital signal to the analog domain to generate the predefined electric signal (See Col. 7, lines 10-25 of Pringle and Col.10, lines 1-10 of Pringle).
With respect to claim 7, the combination of Hanks and Pringle discloses the self-test circuit of claim 1, further comprising a switch configured to select between a normal operation and a test mode, 
With respect to claim 9, the combination of Hanks and Pringle discloses the method of claim 8, further comprising filtering the electric signal before analyzing the electric signal (See Col. 3, lines 13-34 of Pringle).
With respect to claim 10, the combination of Hanks and Pringle discloses the method of claim 8, wherein analyzing the electric signal comprises performing signal amplitude or frequency assessments on the electric signal (See the abstract of Pringle).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hanks and Pringle, as applied to claim 1 above, in view of Zhuge (US PUB 2010/0305886), hereinafter Zhuge [PREVIOUSLY CITED].

With respect to claim 4, the combination of Hanks and Pringle discloses the self-test circuit of claim 1, but fails to disclose wherein the testing circuitry comprises a signal processor configured to convert the electric signal from time domain to frequency domain and to analyze the electric signal in the frequency domain. However, Zhuge does disclose wherein the testing circuitry comprises a signal processor configured to convert the electric signal from time domain to frequency domain and to analyze the electric signal in the frequency domain (See paragraph [0037] of Zhuge). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by the combination of Hanks and Pringle to include the features as disclosed by Zhuge because doing so provides a power spectrum for which to analyze frequency components of interest.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAT 4,142,147 discloses a method and system for testing the accuracy of an electronic clock.
US PAT 3,786,348 discloses a piezo electric accelerometer pulse testing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867